Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 52-55, 57,59, 61-65, 67-70, 73-80, 88-90 and 92-93, drawn to methods of treating maize with gibberellic acid inhibitor by administrating the inhibitor at the V1, V2, V3, V4 or V5 stage, classified in A01H 3/04.
II. Claims 56, 66 and 91, drawn to methods of treating maize with gibberellic acid inhibitor by administrating the inhibitor at the V1, V2, V3, V4 or V5 stage and further treating maize with gibberellic acid at the V6, V7, V8 or V9 stage, classified in A01H 5/10.
III. Claims 58 and 66, drawn to methods of treating maize with gibberellic acid inhibitor by administrating the inhibitor at the V1, V2, V3, V4 or V5 stage and further treating maize with gibberellic acid at the V10, V11 or V12 stage, classified in A01H 1/06.
IV. Claim 60, drawn to a method of treating maize with gibberellic acid inhibitor by administrating the inhibitor at the V1, V2, V3, V4 or V5 stage and further treating maize with gibberellic acid at the V6, V7, V8 or V9 stage and further treating maize with gibberellic acid at the V10, V11 or V12 stage, classified in A01H 1/08.
V. Claims 71-72, drawn to methods of treating maize with gibberellic acid inhibitor by administrating the inhibitor at the V1, V2, V3, V4 or V5 stage and further comprising separating tillers and replanting tillers and treating said tillers with gibberellic acid, classified in A01N 43/84.
. Claims 81-85, drawn to methods of treating maize with gibberellic acid inhibitor by administrating the inhibitor at the V1, V2, V3, V4 or V5 stage and further comprising covering at least a portion of the maize plant with a pollination bag wherein the pollination bag has specified pore sizes and wherein tassels are removed, classified in A01H 3/04.
VII. Claims 86 and 87, drawn to maize plants treated with gibberellic acid, classified in A01H 6/4684.
VIII. Claims 94-96, drawn to methods of treating maize with gibberellic acid inhibitor by administrating the inhibitor at the V1, V2, V3, V4 or V5 stage and further comprising wherein the number of kernels produced are about 600 to about 2000, classified in A01H 1/08.
The inventions are independent or distinct, each from the other because:
Inventions I-VI and VIII are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed represent multiple variations requiring different method steps and materials such that they are considered different methods.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. A search of any one method is not sufficient for another, for example, the number of kernels per ear between Inventions I and VIII require separate searches, the multiple treatments of gibberellic acid vs the single treatment of gibberellic acid, the additional steps of separating tillers and planting the tillers requires a different search of the art.  Maize plants generated from this treatment may be generated from unrelated treatments and therefore the plants require a separate search of the prior art.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A search of all the inventions together would require multiple parallel method searches, and while certain individual aspects of each invention would overlap in search such as treatment with gibberellic acid, the doses, the stages of treatment and the number of treatments all represent separate art searches.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT T PAGE/Primary Examiner, Art Unit 1663